PER CURIAM.
Karen J. Perrin, executor of Arthur F. Perrin’s estate, brought this tort action against several asbestos manufacturers as*1124serting Arthur’s exposure to the manufacturers’ asbestos products caused him to contract cancer. Applying Iowa law, the district court granted summary judgment to the asbestos manufacturers, holding Perrin failed to submit enough evidence to raise a reasonable inference that Arthur was exposed to the asbestos products manufactured by the ap-pellees. Perrin v. Owens-Corning Fiberglas Corp., 871 F.Supp. 1092, 1095-96 (N.D.Iowa 1994). Perrin appeals. Reviewing the issue de novo, we conclude the district court correctly applied Iowa law.
Perrin’s evidence showed Arthur’s only exposure to asbestos was during his Naval service as a boiler tender and fireman aboard the U.S.S. Floyd B. Parks, a destroyer. The appellees supplied asbestos-containing products stocked at the various shipyards where the destroyer was overhauled, and the appellees’ products were commonly used on Naval vessels in those shipyards. There was no direct evidence that the appellees’ products, or any particular products, were used on the destroyer, however. Perrin asserts this evidence is enough to raise a reasonable inference of Arthur’s exposure to the appellees’ products under Beeman v. Manville Corp. Asbestos Disease Compensation Fund, 496 N.W.2d 247, 254 (Iowa 1993), and Spaur v. Owens-Corning Fiberglas Corp., 510 N.W.2d 854, 858-59 (Iowa 1994). We disagree.
Unlike the situation in Beeman, neither Arthur (who was alive when this action was commenced) nor anyone else could state Arthur was exposed to the appellees’ products. See 496 N.W.2d at 254. And in Spaur, there was evidence that the appellees’ products were used in the plant where the plaintiff worked. See 510 N.W.2d at 860-61. Here, we lack evidence that the appellees’ products were used on Perrin’s vessel. Instead, the evidence shows possible use. Because Iowa has not adopted market share or alternative liability, “the mere possibility of [the use of the appellees’ products] and [Arthur’s exposure] does not satisfy [Perrin’s] burden of showing probable exposure to [the appellees’] asbestos, much less its causation of [Arthur’s] injuries.” Jackson v. Anchor Packing Co., 994 F.2d 1295, 1306 (8th Cir. 1993) (applying Arkansas law). The district court also properly refused to adopt the burden shifting formula employed under an alternative liability theory in Menne v. Celotex Corp., 861 F.2d 1453, 1464-67 (10th Cir.1988). See 871 F.Supp. at 1096.
We affirm the district court. See 8th Cir. R. 47B(4).